Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 1 of 16 Page ID #158


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DEANDRE BRADLEY,

                           Plaintiff,

    v.                                                    Case No. 20-cv-00139-RJD

    ALEX JONES,
    ROB JEFFREYS,
    FRANK LAWRENCE,
    DAVID EVELSIZER,
    DANIEL GARCIA,1
    SHANE SULSER,
    SERGEANT BLAKE,
    C/O ROBINSON,
    C/O EVINGER,
    JAMES BROCKMYER,
    JOHN DOE 1, Correctional Officer,
    JOHN DOE 2, Lieutenant,
    ROSE,
    RON SKIDMORE,
    JOHN DOE 3, Mental Health Doctor, and
    UNKNOWN PARTY, Mailroom Staff,

                           Defendants.

                              MEMORANDUM AND ORDER

MAGISTRATE JUDGE REONA J. DALY:                       2



         Plaintiff Deandre Bradley brings this civil action pursuant to 42 U.S.C. § 1983 for

violations of his constitutional rights that occurred while incarcerated at Menard

Correctional Center (“Menard”). He claims that staff at Menard subjected him to cruel




1
  The Clerk of Court is directed to correct the docket to reflect Defendant Garcia’s name as provided in the
Complaint: Daniel Garcia. (Doc. 1, p. 1).
2
  The Court has jurisdiction to screen Bradley’s Complaint in light of his consent to the full jurisdiction of
a magistrate judge and the Illinois Department of Corrections’ and Wexford’s limited consent to the
exercise of magistrate judge jurisdiction, as set forth in the Memorandum of Understanding between the
Illinois Department of Corrections, Wexford, and this Court.

                                              Page 1 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 2 of 16 Page ID #159


and unusual punishment, retaliation, inadequate healthcare, and excessive force. He also

claims that his legal mail was mishandled and he was denied access to the courts.

        The Complaint is now before the Court for preliminary review pursuant to 28

U.S.C. § 1915A. 3 Under Section 1915A, any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se

Complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 821 (7th Cir. 2009). The Court must also consider whether any claims are improperly

joined and subject to severance or dismissal. See George v. Smith, 507 F.3d 605, 607 (7th

Cir. 2007).

                                             COMPLAINT

        Bradley alleges the following: He is double incontinent and wheelchair bound due

to a preexisting condition and paralysis of his right leg. He uses catheters, diapers, and a

wheelchair daily. (Doc. 1, p. 11).

        On October 27, 2019, while housed in segregation, Correctional Officer Garcia

denied Bradley his out-of-cell time by prohibiting him from going to mental health group.

(Id. at p. 3). In protest, Bradley refused to allow Garcia to close his food port door. (Id.).

Garcia’s superiors, Sergeant Blake and Lieutenant John Doe 2, were alerted, and they also

denied Bradley his out-of-cell time. Corrections Officer John Doe 1 and Brockmyer

arrived and told Bradley to remove his arm from the food port. (Id.). When he refused,



3At the time of filing Bradley was incarcerated, and thus subject to the Prison Litigation Reform Act, 42
U.S.C. § 1997e. See 28 U.S.C. § 1915A(c).
                                            Page 2 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 3 of 16 Page ID #160


they grabbed, pulled, punched, and kicked Bradley’s arm, hand, and shoulder. (Id. at p.

4). During the altercation, Bradley pulled a wristband and beaded bracelet from

Brockmyer’s wrist and beads flew everywhere. (Id. at p. 5). The officers left. Lieutenant

John Doe 2 and Sergeant Blake returned and told Bradley that he could now go to mental

health group and to return the pieces of bracelet and wristband. Bradley said he first

wanted a contraband shakedown slip, an incident report written, and medical treatment

for his injuries. (Id.). At first Sergeant Blake said no, but then in an attempt to remove

Bradley from his cell, Lieutenant John Doe 2 said they would agree to his requests. (Id.).

       Bradley was then taken to mental health group. (Id. at p. 6). At the group meeting,

he showed Behavioral Health Tech Rose the injuries to his arm and hand. (Id.). During

the meeting, Lieutenant John Doe 2, Sergeant Blake, and Corrections Officers Robinson,

Evinger, and Garcia stood nearby, and Bradley overheard the officers discussing plans to

retrieve the remaining parts of the bracelet that were still in Bradley’s possession by

striping him naked and beating him. (Id.). Following the group meeting and after

speaking with Sergeant Blake, Rose falsely reported that Bradley needed to go to the

infirmary for suicide watch. (Id. at p. 7). Bradley refused, and Sergeant Blake told Rose

thank you because now they can strip Bradley. (Id. at p. 8).

       Blake, Evinger, Robinson, and Garcia began beating Bradley. (Id. at p. 8). He was

removed from his wheelchair and officers began kicking and stomping on him. (Id. at p.

8). Bradley became unconscious and when he awoke his clothes and diaper had been

removed. (Id. at p. 8).

       He was then placed back in his wheelchair and taken to a crisis cell. (Id. at p. 9).

Along the way, Bradley took Garcia’s radio and pressed the emergency button. (Id. at p.
                                      Page 3 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 4 of 16 Page ID #161


9). Garcia began to strike Bradley’s face. (Id.). In the crisis cell, John Doe 3, a mental health

doctor, denied Bradley the use of a catheter, diaper, and his wheelchair. (Id. at p. 10). He

was forced to lay in his own urine and feces, naked, and confined to his bed for two days.

(Id. at p. 10).

        After explaining for four days that he never asked to be placed on crisis watch,

Bradley was released. (Id. at p. 12). He informed multiple members of the medical staff

that his wheelchair had been damaged during the altercation with the corrections officers,

and they stated that they would inform the ADA coordinator, Skidmore. (Id. at p. 12).

Bradley wrote Skidmore a request for a replacement chair on November 1, 2019. (Id.).

Because his chair was not fixed or replaced, in November he fell several times transferring

from his wheelchair to his bed. (Id. at p. 13).

        Bradley mailed the bracelet that he had taken from Brockmyer and broken pieces

of his wheelchair to the United States District Court of the Southern District of Illinois,

along with a motion for a preliminary injunction. (Id.).

        On November 18, 2019, he was given a replacement wheelchair that was damaged.

(Id.). Two days later a brand new wheelchair was brought, but the leg rest and foot pedals

were missing. (Id. at p. 14). Officers told Bradley that the parts were removed on

Evelsizer’s orders because Bradley had previously mailed pieces of his broken wheelchair

to the court. (Id. at pp. 14, 15). Evelsiver told Bradley that because Bradley sent out mail

with the bracelet and wheelchair parts, he “got in trouble” by the warden and asked

Bradley to contact him when Bradley had problems. (Id. at p. 14). Bradley sent a letter to

Evelsizer and wrote a grievance for the leg rest and foot pedals to be placed back on the

wheelchair. (Id. at p. 15). Without these parts, Bradley had to be pulled backwards to all
                                         Page 4 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 5 of 16 Page ID #162


destinations and his feet dragged on the floor. (Id. at p. 15). Because his feet were not

elevated and he was not provided orthopedic shoes, on November 26, 2019, he injured

his foot on broken glass. (Id. at p. 15-16).

       On December 16, 2019, Corrections Officer Sulser came into Bradley’s cell and took

his wheelchair. (Id. at p. 17). He was not given a replacement wheelchair until the next

day. (Id.). During that time, Bradley had to fall to the floor and crawl to the cell door for

medicine and food. (Id.).

       On December 19, 2019, Bradley sent a civil complaint regarding a negligence claim

to the State of Illinois Court of Claims. (Id. at p. 19). On January 9, 2019, he mailed a civil

complaint regarding a personal property claim to the State of Illinois Court of Claims. (Id.

at p. 20). On January 17, 2020, he received from the Court of Claims a package that

included returned documents filed in his negligence case and personal property case and

documents that belonged to another inmate. (Id. at p. 21). The letter from the state court

indicated that Bradley’s negligence claim was opened and never mailed. (Id.). The

negligence claim is now time barred, and he is unable to refile. (Id. at p. 19).

       Bradley states that Evelsizer, Lawrence, and Jeffreys conspired against him to

deny him access to the courts. (Id. at p. 24). His clearly marked “legal mail” was opened

to see what he is sending to the courts and to stop certain documents from being sent that

would prove official misconduct. (Id. at p. 24).

                                         DISCUSSION

       Based on the allegations in the Complaint, the Court finds it convenient to divide

the claims into the following Counts:

       Count 1:       Eighth Amendment claim against Garcia, Blake, Robinson,
                                         Page 5 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 6 of 16 Page ID #163


                 Evinger, Brockmyer, and John Doe 1 for the use of excessive
                 force against Bradley on October 27, 2019.

     Count 2:    Assault and battery claim in violation of Illinois state law
                 against Garcia, Blake, Robinson, Evinger, Brockmyer, and
                 John Doe 1.

     Count 3:    Eighth Amendment claim of cruel and unusual punishment
                 against Garcia, Blake, Robinson, and Evinger for removing
                 Bradley’s catheter and diaper while he was unconscious on
                 October 27, 2019.

     Count 4:    Eighth Amendment claim against Lieutenant John Doe 2 and
                 Rose for failing to intervene and protect Bradley from the use
                 of excessive force by corrections officers on October 27, 2019.

     Count 5:    Eighth Amendment claim of cruel and unusual punishment
                 against Rose for falsely placing Bradley on crisis watch and
                 refusing him medical treatment for his injuries resulting from
                 the excessive force on October 27, 2019.

     Count 6:    Eighth Amendment claim of deliberate indifference to a
                 serious medical need against John Doe 3 for denying Bradley
                 his wheelchair, catheters, and diapers while on crisis watch.

     Count 7:    Eighth Amendment claim of unconstitutional conditions of
                 confinement against John Doe 3 for leaving Bradley in a crisis
                 watch cell confined to his bed, lying in his own feces and urine
                 for two days.

     Count 8:    Eighth Amendment claim of deliberate indifference to a
                 serious medical need against Skidmore for not replacing
                 Bradley’s broken wheelchair resulting in Bradley falling
                 several times.

     Count 9:    Eighth Amendment claim of deliberate indifference to a
                 serious medical need against Evelsizer for ordering that
                 Bradley be provided with a wheelchair without leg rests and
                 foot pedals and not providing orthopedic shoes causing
                 injuries.

     Count 10:   First Amendment claim against Evelsizer for providing
                 Bradley a wheelchair without a leg rest and foot pedals in
                 retaliation for mailing physical evidence to the courts.


                                  Page 6 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 7 of 16 Page ID #164


          Count 11:         Eighth Amendment claim of deliberate indifference to a
                            serious medical need against Sulser for taking Bradley’s
                            wheelchair on December 16, 2019, and not providing a
                            temporary replacement.

          Count 12:         First Amendment claim of denial of access to the courts
                            against Mailroom Staff for opening Bradley’s legal mail on
                            two occasions, resulting in the inability to pursue a legal
                            claim.

          Count 13:         First Amendment claim of denial of access to the courts
                            against Jeffreys, Lawrence, and Evelsizer for instituting a
                            policy of having Bradley’s outgoing legal mail opened, read,
                            and materials removed.

          Count 14:         Civil conspiracy claim against Evelsizer, Lawrence, and
                            Jeffreys for conspiring to deny Bradley access to the courts in
                            violation of the First Amendment.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any claim that is mentioned

in the Complaint but not addressed in this Order is considered dismissed without

prejudice as inadequately pled under the Twombly4 pleading standard.

                                              INJUNCTIVE RELIEF

          Bradley lists Acting Warden Alex Jones as a defendant in his official capacity only

in order that Bradley may seek injunctive relief and a temporary restraining order.

Bradley’s motion for temporary restraining order and preliminary injunction was

previously denied by this Court on February 10, 2020. (Doc. 7). Additionally, Bradley has

notified that Court that he is no longer incarcerated at Menard. (Doc. 13). When a prisoner

is transferred or released from IDOC custody his claims for injunctive relief are moot. See

Easterling v. Pollard, 528 F. App’x 653, 656 (7th Cir. 2013). Accordingly, Bradley’s requests



4
    Bell Atlantic Corp. v Twombly, 550 U.S. 544, 570 (2007).
                                                 Page 7 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 8 of 16 Page ID #165


for injunctive relief are denied without prejudice.

                                          SEVERANCE

       Rule 20 of the Federal Rules of Civil Procedure prohibits a plaintiff from asserting

unrelated claims against different defendants or sets of defendants in the same lawsuit.

Under Rule 20, multiple defendants may not be joined in a single action unless the

plaintiff asserts at least one claim to relief against each respondent that arises out of the

same transaction or occurrence or series of transactions or occurrences and presents a

question of law or fact common to all. George, 507 F.3d at 607 (emphasis added); 3A

Moore’s Federal Practice § 20.06, at 2036–45 (2d ed. 1978).

       Even, if this provision is satisfied with respect to the joinder of Defendants, the

Court has discretion to require the claims to proceed separately if joinder would cause

“prejudice, expense, or delay.” See Chavez v. Ill. State Police, 251 F.3d 612, 632 (7th Cir.

2001) (district courts are given “wide discretion ... concerning the joinder of parties”)

(citing Intercon Research Assoc., Ltd. v. Dresser Indus., Inc., 696 F.2d 53, 56 (7th Cir. 1982));

FED. R. CIV. P. 20(b). “This discretion allows a trial court to consider, in addition to the

requirements of Rule 20, ‘other relevant factors in a case in order to determine whether

the permissive joinder of a party will comport with the principles of fundamental

fairness.’ ” Chavez, 251 F.3d at 632 (quoting Desert Empire Bank v. Ins. Co. of N. Am., 623

F.2d 1371, 1375 (9th Cir. 1980)).

       Here, while Bradley attempts to describe the events as a series of related

transactions that spans from October 2019 to January 2020, the claims alleged involve

distinct groups of defendants with very little overlap. Nine defendants are named in

connection with his claims of excessive force and resulting injuries, three defendants are
                                         Page 8 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 9 of 16 Page ID #166


named in connection with failure to provide Bradley with an adequate wheelchair, and

four defendants are named in connection with his claims of the mishandling of his mail

and interference with his access to the courts. The only common defendant between the

three groups is Defendant Evelsizer, who is named in the allegations regarding Bradley’s

inadequate wheelchair and conspiracy to deny him access to the courts. The fact the

events alleged in Bradley’s Complaint happened in a sequential timeline and one event

somehow influenced the next does not convince the Court that the claims are a part of

the same “series of acts or transactions.” See United States v. Cavale, 688 F. 2d 1098, 1106 (7

Cir. 1982) (“Case law reveals that ‘the word transaction contemplates a series of many

acts depending not so much upon immediateness of their connection as upon their logical

relationship.’”) (quoting United States v. Isaacs, 493 F.2d 1124, 1158 (7th Cir.)).

       To the extent it could be argued that Defendants are properly joined, the Court

finds that the inclusion of all claims against these parties would run afoul of the Seventh

Circuits admonition that “[a] litigant cannot throw all of his grievances, against dozens

of different parties, into one stewpot.” Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680,

683 (7th Cir. 2012). The Defendants who are involved in the claims regarding not

receiving an adequate wheelchair, mishandling of his mail, and denial of access to the

courts have nothing to do with Bradley’s claims regarding regarding excessive force and

resulting injuries. Defendants would likely be prejudiced if all of the claims are allowed

to proceed together.

       For these reasons, Counts 1-7 shall remain in this action, and the merits of these

claims will be reviewed in this Order. Counts 8-11 and 12-14 shall be severed into two

separate actions.
                                        Page 9 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 10 of 16 Page ID #167


                                      Counts 1 and 2

       Bradley’s claims that correctional officers used excessive force against him on

October 27, 2019, survive screening. Wilborn v. Ealey, 881 F. 3d 998, 1006 (7th Cir. 2018).

       Because Bradley’s state law assault and batter claim involves the same facts as his

Eighth Amendment excessive force claim, the Court will exercise supplemental

jurisdiction, and Count 2 also survives screening against Garcia, Blake, Robinson,

Evinger, Brockmyer, and John Doe 1. See 28 U.S.C. § 1367(a); Shea v. Winnebago Cty.

Sheriff’s Dep’t, 746 F. App’x 541, 547-48 (7th Cir. 2018) (discussing assault and battery

under Illinois law).

                                          Count 3

       Bradley claims that after he was beaten to unconsciousness, Defendants Garcia,

Blake, Robinson, and Evinger removed his clothes, diaper, and catheter. The derogatory

comments made by the correctional officers, along with the excessive force, sufficiently

allege that Bradley’s clothes, diaper, and catheter were removed without authorization

by medical personnel, in disregard of his medical needs, and “motivated by a desire to

harass or humiliate rather than by a legitimate justification…” King v. McCarty, 781 F.3d

889, 897 (7th Cir. 2015). Count 3 survives screening.

                                          Count 4

       Bradley alleges that Lieutenant John Doe 2 and Behavior Health Tech Rose failed

to protect him from the excessive force used by the correctional officers and to report the

incident. Specifically, Bradley states that Lieutenant John Doe 2 watched while the other

correctional officers beat him outside the mental health group area room. He also claims

that Rose told Bradley to return the bracelet “or they will hurt you” (Doc. 1, p. 7), and

                                      Page 10 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 11 of 16 Page ID #168


returned to the mental health group area after making a phone call knowing that officers

were going to physically harm him. These allegations sufficiently state a failure to

intervene claim against Lieutenant John Doe 2 and Rose. See Lewis v. Downey, 581 F.3d

467, 472 (7th Cir. 2009).

                                          Count 5

       Bradley’s claim that Rose subjected him to cruel and unusual punishment by

placing him on suicide watch with no legitimate basis will be dismissed because there is

no constitutional right to avoid placement on suicide watch. See Starks v. Couch, No. 08-

cv-407-GPM, 2009 WL 331357, at *2 (S.D. Ill Feb. 11, 2009); Span v. Melvin, No. 18-1078,

2018 WL 2944152, at *2 (C.D. Ill. June 12, 2018) (noting that several courts have noted

“[t]emporary placement on suicide watch, when not necessary, does not implicate a

liberty interest protected by the Due Process Clause, nor does it amount to cruel and

unusual punishment under the Eighth Amendment.”) (quoting Jones v. Lee, No. 9-CV-

11283, 2012 WL 683362, at *4 (E.D. Mich. March 2, 2012)).

       Count 5, however, will proceed against Rose as to Bradley’s allegations that she

did not ensure that Bradley was provided medical treatment for the injuries to his arm

caused by Correctional Officers Brockmyer and John Doe 1. Because Bradley only states

that he showed Rose his “injuries,” the Court notes that it is not exactly clear at this stage

whether Bradley was suffering from a serious medical need when he attended mental

health group. See Pinkston v. Madry, 440 F.3d 879, 891 (7th Cir. 2006) (a prisoner’s split lip

and swollen cheek were not a serious medical need); Zentmyer v. Kendall Cty., Ill., 220 F.3d

805, 810 (7th Cir. 2000) (minor scrapes and bruises did not amount to a serious medical

need as failure to treat “the sorts of ailments for which many people who are not in prison
                                       Page 11 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 12 of 16 Page ID #169


do not seek medical attention ― does not…violate the Constitution.”) (quoting Cooper v.

Casey, 97 F.3d 914, 916 (7th Cir. 1996)).

                                       Counts 6 and 7

       Once placed on suicide watch, Bradley alleges that Mental Health Doctor John Doe

3 did not provide him the necessary accommodations. He was not given catheters,

diapers, or a wheelchair and confined in his bed, forced to lay in his own feces and urine.

Bradley’s preexisting condition and paralysis of his right leg rendering him double

incontinent and wheelchair bound could easily be considered serious medical conditions,

and the refusal of John Doe 3 to treat those conditions may constitute deliberate

indifference. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011) (citations omitted).

Therefore, Count 6 survives screening.

       Additionally, leaving Bradley in the suicide cell without proper medical supplies

forcing him to lay in his own waste also adequately pleads an Eighth Amendment claim

for unconstitutional conditions of confinement, and Count 7 will proceed against John

Doe 3. See Wheeler v. Walker, 303 F. App’x 365, 368 (7th Cir. 2008) (“Exposure to human

waste, like few other conditions of confinement, evokes both the health concerns…and

general standards of dignity…”) (quoting DeSpain v. Uphoff, 264 F.3d 965, 974 (10th

Cir.2001)).

                       IDENTIFICATION OF UNKNOWN DEFENDANTS

       Bradley will be allowed to proceed with Counts 1 and 2 against John Doe 1, Count

4 against John Doe 2, and Counts 6 and 7 against John Doe 3. These defendants must be

identified with particularity before service of the Complaint can be made. Bradley will

have the opportunity to engage in limited discovery to ascertain his or her identity.

                                       Page 12 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 13 of 16 Page ID #170


Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009). Once the name of

this individual is discovered, Bradley shall file a motion to substitute the newly identified

defendant in place of the generic designations in the case caption and throughout the

Complaint. In that vein, the warden of Menard Correctional Center, Alex Jones, remains

a defendant, in his official capacity only, and shall be responsible for responding to

discovery aimed at identifying the unknown defendants.

                                       DISPOSITION

                                         Severance

       IT IS HEREBY ORDERED that COUNTS 8-14 are SEVERED into two new cases

as follows:

       First Severed Case:         Counts 8, 9, 10, and 11 against Skidmore,
                                   Evelsizer, and Sulser;

       Second Severed Case:        Counts 12, 13, and 14 against Mailroom Staff,
                                   Jeffreys, Lawrence, and Evelsizer.

In each new case, the Clerk is DIRECTED to file the following documents:

       (1)     The Complaint (1);
       (2)     Motion for Leave to Proceed in forma pauperis (Doc. 3);
       (3)     This Memorandum and Order.

       IT IS FURTHER ORDERED that the only claims remaining in this action, are

COUNTS 1-7 against Garcia, Blake, Robinson, Evinger, Brockmyer, Rose, John Doe 1,

John Doe 2, and John Doe 3. The Clerk of the Court is DIRECTED to terminate

Skidmore, Evelsizer, Sulser, Mailroom Staff, Jeffreys, and Lawrence as defendants in

this action.

                                      Merits Review

       IT IS HEREBY ORDERED that the Complaint survives preliminary review

                                      Page 13 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 14 of 16 Page ID #171


pursuant to 28 U.S.C. § 1915A. COUNTS 1 and 2 shall proceed against Garcia, Blake,

Robinson, Evinger, Brockmyer, and John Doe 1, COUNT 3 shall proceed against Garcia,

Blake, Robinson, and Evinger, COUNT 4 shall proceed against John Doe 2 and Rose,

COUNT 5 shall proceed in part against Rose for refusing Bradley medical treatment,

COUNTS 6 and 7 shall proceed against John Doe 3.

       The Clerk of Court is DIRECTED to correct the docket in accordance with footnote

1.

       The Clerk of Court shall prepare for Garcia, Blake, Robinson, Evinger,

Brockmyer, Rose, John Does 1, 2, 3 (once identified), and Alex Jones (official capacity

only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and

(2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint, and this Memorandum and Order to Defendant’s place of

employment as identified by Bradley. If a defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on that defendant, and

the Court will require the defendant pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       Service shall not be made on the unknown defendants until such time as Bradley

has identified him or her by name in a properly filed motion for substitution. Bradley is

ADVISED that it is his responsibility to provide the Court with the name and service

addresses for these individuals.

       Pursuant to Administrative Order No. 244, Defendants need only respond to the

issues stated in this Merit Review Order. Alex Jones, the warden of Menard
                                      Page 14 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 15 of 16 Page ID #172


Correctional Center, need not answer or otherwise respond to the Complaint. Jones

must only enter his or her appearance and will receive further instructions on

discovery at a later date.

       IT IS FURTHER ORDERED that if judgment is rendered against Bradley, and the

judgment includes the payment of costs under § 1915, he will be required to pay the full

amount of the costs, even though his application to proceed in forma pauperis was granted.

See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Bradley is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 22, 2020

                                                  _s/ Reona J. Daly______________
                                                  REONA J. DALY
                                                  United States Magistrate Judge




                                       Page 15 of 16
Case 3:20-cv-00139-RJD Document 18 Filed 06/22/20 Page 16 of 16 Page ID #173


                                  NOTICE TO PLAINTIFF

The Court will take the necessary steps to notify the appropriate defendants of your

lawsuit and serve them with a copy of your complaint. After service has been achieved,

the defendants will enter their appearance and file an Answer to the complaint. It will

likely take at least 60 days from the date of this Order to receive the defendants’ Answers,

but it is entirely possible that it will take 90 days or more. When all of the defendants

have filed Answers, the Court will enter a Scheduling Order containing important

information on deadlines, discovery, and procedures. Plaintiff is advised to wait until

counsel has appeared for the defendants before filing any motions, to give the defendants

notice and an opportunity to respond to those motions. Motions filed before defendants’

counsel has filed an appearance will generally be denied as premature. Plaintiff need not

submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                      Page 16 of 16
